                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
              v.                            )      CAUSE NO. 2:21-mj-26
                                            )
SHANE M. MEEHAN,                            )
                                            )
              Defendant.                    )

                                     PENALTY SHEET

      You have been charged in a Complaint with a violation of the Laws of the United States of
America. The maximum penalties are as follows:

  Count                Statute                           Years          Fine         Supervised
 Number                                                                               Release
    1   Premeditated Murder of a Federal Agent         Up to Life    $250,000       NMT 5 years
                   18 U.S.C. § 1114


Dated: ____________________                        _________________________________
                                                   SHANE M. MEEHAN
                                                   Defendant

       I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that he signed (or refused to sign) the acknowledgement.


                                                   _________________________________

                                                   United States Magistrate Judge
                                                   Southern District of Indiana
